Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 18, 2020 and April 27, 2022 are noted.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The ”holding means” of claim 2 is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
With respect to claim 1, the applicant claims “each restoring sample constituting the plurality of restoring samples is (a) a restored product obtained by restoring a cavity of artificial teeth…the artificial teeth for restoration…forming the cavity at a predetermined position of artificial teeth”.  It is unclear if the applicant is trying to claim a since artificial tooth with a filled cavity to define a single restored sample or if the applicant is trying to claim several artificial teeth with a filled cavity to claim the restoring sample. The same issue applies to the alternative in (b).  It is noted that for examination purposes, the claimed each restored product is a single artificial tooth with a restored cavity or restored defect despite the use of the term “teeth’ in the claim.
Further the limitation “each restoring sample has an observation surface having a first surface region and a second surface region, an artificial teeth portion being exposed to the first surface, a restored portion by the composite resin being exposed to the second surface region” is unclear.  It is unclear what the applicant is trying to claim with respect to the different regions being “exposed to” the different regions and what the specific regions are with respect to the claimed regions. For examination purposes, the limitations are being interpreted as the first surface region comprising a portion of the artificial tooth and the second surface region comprising the restored cavity or defect part.  
Further the applicant claims “the plurality of restoring samples includes (1) a plurality of restoring samples”, however, it is unclear if the claimed plurality of restoring samples is the same as “a plurality of restoring samples” or in addition to the claimed plurality of restoring samples. For examination purposes, the limitations are being interpreted as the same plurality of samples, however, the applicant should amend the claim to clarify.  The same issue applies to the same limitations in (2).
Further the claim limitations “obtained by restoring cavities or defect parts of the artificial teeth for restoration using one type of composite resin” and “by restoring cavities or defect parts of the artificial teeth for restoration using a plurality of composite resins” are unclear. It is noted that in (a) and (b) the applicant claims claimed restoring a cavity or defect in a tooth using a composite resin, therefore, the additional steps of restoring cavities and defects using a plurality of composite resins or one type of composite resin are unclear in combination with the previously claimed limitations. It is unclear if the claim is trying to claim restoring additional cavities or defects or trying to reference the previously claimed restored product having the filled cavity or defect.  For examination purposes, the limitation is being interpreted as trying to reference the previously claimed restored product.  Such that the limitation of (1) is being interrupted as the plurality of restoring samples comprising a plurality of the restored product, such that plurality of restored products comprising the restored cavity or defect using the composite resin, wherein the composite resin of each of the samples is of the same type having the same composition, hues and/or color tones and each of the artificial teeth of the restoring samples being different from each other. For (2), the limitations are being interpreted as the plurality of restoring samples comprising a plurality of the restored products, the plurality of restored products comprising the restored cavity or defect using the composite resin, wherein the composite resin of each of the restored products has a different composition, hue, and/or color tone with respect to each other and the artificial tooth for each of the restoring sample being the same as the other teeth of the plurality of restoring samples.  It is noted that the applicant should amend the claim to clarify what is being claimed, however, for examination purposes, the limitations are being interpreted as discussed above in detail. 
The limitation of “substantially the same” is unclear. The specification does not provide a definition for what is regarded as “substantially the same”, therefore, it is unclear what the applicant is trying to claim with respect to “substantially the same”. For examination purposes, the limitation is being interpreted as the same.
Further the limitation “all the restoring samples” is being interpreted as “the plurality of restoring samples”.
With respect to claim 3, the limitation of the second surface region having a fluorescent substance is unclear with respect to the claimed composite resin. Such that it is unclear if the composite resin has the fluorescent material or the fluorescent material is contained in a different surface/material. For examination purposes, the limitations are being interpreted as the composite resin comprises the fluorescent material, however, the applicant should amend the claim to clarify. The same issue applies to the similar limitations of claim 4.
The limitations of claim 5 are unclear as to what is being claimed.  It is noted that a plurality of artificial teeth having a cavity or defect of a predetermined position, shape and depth and the teeth having predetermined shapes, hues and color tones has been claimed in claim 1 and the claim depends from claim 1. Therefore, the claimed “A plurality of artificial teeth” is unclear.  For examination purposes, the limitations of claim 5 are being interpreted as further limiting the claimed artificial teeth by the limitations of the plurality of teeth being of the same shape and size with respect to each other and the position of the cavity or defect part being the same shape and size between the plurality of teeth. The applicant should amend the claims to clarify what is being claimed.  
The limitations of claim 6 are unclear.  It is noted that the limitations are similar to those of claim 1, however, the applicant claims “a display plate having a display surface capable of holding the plurality of artificial teeth for restoration according to claim 5 side by side”. It is noted that claim 5 depends from claim 1 in which the limitations of claim 6 have been claimed. It is noted that due to the dependency claim 6 does not appear to be claiming any additional limitations.  
Further the limitation “a display plate having a display surface capable of holding the plurality of artificial teeth for restoration according to claim 5” is unclear as “ a display plate” has been claimed in line 4 of the claim.
The same issues apply to claim 9 as discussed above in detail with respect to claim 3.
Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: The prior fails to teach the claimed limitations:
A demonstration instrument for comparing a tooth restoration condition by a composite resin comprising a display plate having a display surface capable of holding a plurality of restoring samples side by side, and  the plurality of restoring samples being characterized in that each restoring sample of the plurality of restoring samples comprises a restored product comprising a restored cavity of an artificial tooth, the restored cavity being resorted using a composite resin, the artificial tooth having a predetermined shape and predetermined hues and color tones or a restored product comprising a restored defect part of an artificial tooth, the restored defect part being restored using a composite resin, the artificial tooth having a predetermined shape and predetermined hues and color tones, each restoring sample has an observation surface having a first surface region and a second surface region, the first surface region being a portion of the artificial tooth and the second surface region being the restored cavity or defect part, the plurality of restoring samples comprising a plurality of the restored products, such that plurality of restored products comprise the restored cavity or defect using the composite resin, wherein the composite resin of each of the samples is of the same type having the same composition, hues and/or color tones and each of the artificial teeth of the restoring samples being different from each other or the plurality of restoring samples comprising a plurality of the restored products, the plurality of restored products comprise the restored cavity or defect using the composite resin, wherein the composite resin of each of the restored products has a different composition, hue, and/or color tone with respect to each other and the artificial tooth for each of the restoring sample being the same as the other teeth of the plurality of restoring samples and the plurality of restoring samples are held side by side on the display surface so that the observation surface is observable by an observer in combination with the other claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The prior art of Allen has been cited to teach artificial teeth arranged on a display surface, wherein the artificial teeth have cavities 30.
The prior art of Neumayer which teaches an artificial tooth with a filling 8.
The prior art of Marshall teaching an artificial tooth with a filling 114.
The prior art of Chyz teaching an artificial tooth with a filling.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        11/28/2022